Citation Nr: 9933071	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  97-05 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for glaucoma.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for cataracts.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel





INTRODUCTION

The veteran had active military service from March 1941 to 
October 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 determination from the Salt 
Lake City, Utah Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO, in pertinent part, determined that new 
and material evidence had not been submitted to reopen claims 
of entitlement to service connection for bilateral glaucoma 
and cataracts, that the August 1981 rating decision wherein 
entitlement to service connection for bilateral glaucoma did 
not constitute clear and unmistakable error, and that the 
December 1983 rating decision wherein entitlement to service 
connection for bilateral cataracts was denied did not 
constitute clear and unmistakable error.

In May 1998 the Board determined that the August 1981 rating 
decision wherein the RO denied entitlement to service 
connection for glaucoma and the December 1983 rating decision 
wherein the RO denied entitlement to service connection for 
cataracts did not constitute clear and unmistakable error.  
The Board also remanded the case to the RO for further 
development of the issues of whether new and material 
evidence had been submitted to reopen claims of entitlement 
to service connection for glaucoma and cataracts for further 
development and adjudicative actions.  In particular, the 
Board noted a statement citing to physician opinions at the 
VA eye clinic regarding the possibility of service connecting 
the veteran's loss of vision.  The Board noted that such 
records had not been obtained.  The Board remanded to get 
these records and to perform any other additional necessary 
development.  

In September 1999 the RO affirmed the determinations 
previously entered.

The case has been returned to the Board for further appellate 
review.  




FINDINGS OF FACT

1.  The RO denied the claim of entitlement to service 
connection for glaucoma when it issued a final, unappealed 
rating decision in August 1981.  

2.  The RO denied the claim of entitlement to service 
connection for cataracts when it issued a final, unappealed 
rating decision in December 1983.  

3.  The evidence submitted since the August 1981 and December 
1983 decisions bears directly and substantially upon the 
issues at hand, is neither duplicative or cumulative, and is 
so significant that it must be considered in order to fairly 
decide the merits of the claims.  

4.  The claims of entitlement to service connection for 
glaucoma and cataracts are not supported by cognizable 
evidence showing that the claims are plausible or capable of 
substantiation.  


CONCLUSIONS OF LAW

1.  Evidence received since the final August 1981 and 
December 1983 determinations wherein the RO denied the claims 
of entitlement to service connection for glaucoma and 
cataracts is new and material, and the veteran's claims for 
those benefits are reopened.  38 U.S.C.A. §§ 5104, 5108, 
7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 
(1999).

2.  The claims of entitlement to service connection for 
glaucoma and cataracts are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record before the August 1981 and 
December 1983 decisions wherein the RO denied entitlement to 
service connection for bilateral glaucoma and cataracts is 
reported in pertinent part below.

On examination for enlistment in March 1941, vision was 
measured as 20/20 in both eyes.  No abnormalities regarding 
the eyes were documented.  

Service medical records show that the veteran, while on 
furlough in 1943, was struck in the right eye by a foreign 
object.  On examination right eye vision was 20/30 and left 
eye vision was 20/15.  There was marked congestion of the 
conjunctiva of the right eye.  There was a small pigmented 
area noted in the superficial of Bowman's membrane, at about 
two millimeters central to the limbus.  The foreign material 
was removed with a dental burr and treatment was applied.  On 
completion, it was noted that his condition was improved.  
The diagnosis was acute conjunctivitis secondary to a foreign 
body.  

In December 1944 the veteran sustained a lacerated left 
eyebrow.  It was noted that he had been wounded in action 
when struck by a fragment from a serial bomb.  The wound was 
sutured, and he was subsequently awarded the Purple Heart.  

The veteran's shrapnel wound above the left eye was noted on 
discharge examination in October 1945.  Examination revealed 
a mild scar on the left eyebrow.  Vision in both eyes was 
found to be 20/20.  

In December 1945, the veteran submitted an application for 
service connection of, in pertinent part, a wound above the 
left eye and a fragment in the right eye.  

In January 1946 the RO granted service connection for a left 
eyebrow scar, assigning a 10 percent rating.  Service 
connection for a right eye fragment was denied.  

A January 1949 VA examination report shows the veteran's eyes 
as being "negative."  Examination of the scar over the left 
eyebrow and the rim of the orbit revealed an enlargement of 
the usual supraorbital notch with increased tenderness over 
this area.  It was concluded that the supraorbital nerve had 
been irritated.  X-rays revealed no evidence of a fracture.  

VA outpatient notes dated from November 1979 to March 1981 
show treatment of the veteran's eyes with various diagnoses, 
including possible glaucoma and ocular hypertension.  

In May 1981 the veteran raised an informal claim for an 
increased rating and service connection for an eye disorder.  
In August 1981, the RO denied an increased rating and also 
denied service connection for bilateral glaucoma.  This 
decision was not appealed.  

VA outpatient notes from March 1983 to July 1983 show the 
veteran's complaints of decreasing vision.  He was treated 
for glaucoma and cataracts.  

In October 1983 the RO received a claim of service connection 
for the veteran's current eye disorder.  

A discharge summary from the Salt Lake City VA Medical Center 
(VAMC) shows that the veteran was admitted from September to 
October 1983 with a history of painless, progressive vision 
loss in both eyes.  A history of in-service trauma to the 
left eyelid area was noted.  Also noted was that he was 
diagnosed with pseudo-exfoliation glaucoma three years 
before, and that it was currently under good control.  
Examination revealed cataracts in both eyes.  




VA progress notes through December 1983 show continued 
treatment of the veteran's bilateral eye disabilities.  There 
is no documentation of the veteran's eye disabilities being 
linked to service in these records.  

In December 1983 the RO denied, in pertinent part, service 
connection for bilateral cataracts.  This decision was not 
timely appealed and it became final.  

Salt Lake City VAMC progress notes from January 1984 to June 
1984 show continued treatment of the veteran's eye 
disabilities, including a laser trabeculoplasty in April 
1984.  No link of the veteran's eye disabilities to service 
is documented in these records.  

A September 1984 discharge summary from Salt Lake City VAMC 
shows that the veteran had been experiencing progressive 
vision loss due to pseudo-exfoliation glaucoma.  In the 
report of history, it was noted that this condition was 
diagnosed 40 years prior.  The discharge diagnoses were, in 
pertinent part, pseudo-exfoliation glaucoma and status post 
trabeculectomy of the left eye.  

Records from March 1986 show extraction of a cataract of the 
right eye.  These records also show treatment of bilateral 
glaucoma and pseudoaphakia of the left eye.  

In October 1990 the veteran underwent an intraocular lens 
exchange with trabeculectomy of the right eye for uveitis and 
glaucoma of the right eye with a malpositioned intraocular 
lens.  

VA treatment notes from February 1995 through October 1996 
show continued treatment of various manifestations of the 
veteran's bilateral eye disabilities.  In September 1996, he 
underwent a trabeculectomy for glaucoma of the right eye.  

In November 1996, the veteran's representative submitted an 
excerpt from a treatise in support of the veteran's claim.  
The representative indicated that the title of this treatise 
was "Ophthalmology: Principles and Concepts."  The excerpt, 
in pertinent part, indicated that apparently minor blunt 
trauma to the eye and orbit may result in surprisingly severe 
injury.  It noted that glaucoma may develop 10 to 20 years 
after an ocular contusion.  It also noted that traumatic 
hyphemia (contusion of the globe) may cause secondary 
glaucoma immediately or many years later.  

In December 1996 the RO noted that the August 1981 and 
December 1983 rating decisions had become final and that new 
and material evidence had not been presented to re-open these 
claims.  This decision was appealed.  

Subsequent to this decision, two more treatises were 
submitted: an excerpt from "Ophthalmology: Principles and 
Concepts" and "The Merck Manual of Diagnosis and Therapy."  
The Merck Manual treatise contains an excerpt generally 
describing glaucoma.  The other treatise also generally 
discussed the various types of glaucoma and their 
manifestations.  In pertinent part, this treatise indicated 
that contusion of the eye results in a marked immediate 
increase in intraocular pressure that persists for 30 to 45 
minutes.  If followed by hemorrhage, a secondary glaucoma may 
ensue; however, it was noted that the majority of such eyes 
did not develop glaucoma.  

Treatment notes from the Salt Lake City VAMC from December 
1996 through June 1997 continue to show treatment of symptoms 
of the veteran's bilateral eye disability.  

In June 1997, S.K.J, VIST Coordinator, noted that a Dr. S. 
had been asked about the possibility of whether the veteran's 
condition was linked to service.  S.K.J. reported that Dr. S. 
had concluded that the veteran's type of glaucoma was caused 
from hereditary factors rather than an injury sustained 
during wartime.  However, S.K.J. also noted that Dr. S. 
recommended a consult with Dr. B. at the next glaucoma visit 
as to service connection possibilities.  

Salt Lake City VAMC progress notes show continued treatment 
of the veteran's eye disabilities, glaucoma in particular 
through June 1998.  There is no documentation of evidence 
linking the veteran's eye disabilities to service in these 
records.  

In May 1998 the Board remanded the issues in question to 
obtain the opinions specified by S.K.J. in June 1997.  

In June 1998 the RO sent a letter to S.K.J. requesting the 
actual opinions of Dr. S. and Dr. B.  In response, a letter 
from Dr. J.W. was received.  The letter, dated in June 1998 
stated that the veteran had not been seen by Dr. B.  Dr. J.W. 
noted that a gonioscope had been performed on the veteran to 
check for angle recession.  Dr. J.W. concluded that this 
examination provided no conclusive evidence to support the 
veteran's claim.  

Dr. J.W. also concluded that the veteran should see the 
glaucoma specialist for a final conclusion regarding his 
glaucoma condition and whether it might be linked to military 
service.  

In a contact dated in July 1998, S.K.J. stated that a new 
glaucoma specialist was expected to arrive within the next 
few weeks.  She reported that, upon consultation with this 
specialist, "a statement can be provided which might confirm 
that this veteran's Glaucoma is linked" to the eye injury 
sustained during military service.  

In January 1999 the RO notified S.K.J. that they had not 
received what they had requested of her in June 1998.  It 
noted Dr. J.W.'s statement and indicated that the evidence 
referred to by him, a gonscopic examination report and an 
examination by a glaucoma specialist had also not been 
received.  In response, S.K.J apologized for neglecting to 
send results of the glaucoma specialist.  S.K.J. recalled 
that the conclusion made by the specialist was not in the 
veteran's favor.  She stated that she would forward a copy.  

In February 1999 the RO sent a request to the Salt Lake City 
VAMC Ophthalmology Clinic requesting a copy of the glaucoma 
specialist's findings.  

In February 1999 S.K.J. stated that she had been "there" 
the day the veteran saw the glaucoma specialist.  She stated 
that the specialist had told her that he could not confirm a 
link to a service-connected injury but that he did not 
provide a written statement of this.  She also stated that 
she would mail the eye report.  There is no indication from 
the record that this was ever received by the RO.  

In February 1999 a list of the veteran's appointments was 
provided.  This sheet indicates that the veteran was seen by 
Dr. O., glaucoma specialist in August 1998.  A note signed by 
S.K.J. written on the first page of this report stated that 
Dr. S. and Dr. O. had looked over old records as well as the 
gonioscope examination.  Because the gonioscope showed no 
angle recession, she stated that they concurred that the 
veteran's glaucoma was not connected to a service connected 
injury.  

In May 1999 a VA eye examination was conducted.  The 
veteran's reported history was described as sketchy as a 
result of his suffering from Alzheimer's.  The VA examiner 
noted that most of the history was gleaned from the medical 
records.  On examination, uncorrected vision was 20/400 in 
the right eye and 20/300 in the left eye.  The pupils were 
irregular in both eyes, as they did not remove to light and 
did not dilate.  Motility was full but slow.  

Slip-lamp exam showed pseudophakic bullous keratopathy on the 
right and corneal edema on the left.  The lids were 
consistent with ocular rosacea.  The conjunctiva showed 
bilateral nonfunctioning glaucoma trabeculectomy blebs.  The 
diagnoses were end-stage glaucoma, status post cataract 
extraction in both eyes, uncontrolled intraocular pressure, 
ocular rosacea, and multiple medical problems.  

In a July 1999 addendum the May 1999 VA examiner noted the 
veteran's military history and that he "could very well have 
sustained sufficient trauma to cause cataracts and 
glaucoma."  However, he went on to conclude that there were 
no signs of anterior segment trauma that he could see which 
would be consistent with a trauma sufficient to cause 
cataracts or traumatic glaucoma.  This being said, the 
examiner noted that it was impossible to rule out.  

The VA examiner's most likely diagnosis was that the veteran 
had cataracts because of his age.  His glaucoma, "while may 
be could have been caused by trauma, may be caused by 
idiopathic causes."  He stated that it was impossible to 
render an exact diagnosis.  With this in mind, the examiner 
stated that he could "find nothing in his old record that 
suggests that his glaucoma was caused from his accident," as 
there were no previous reports of angle recession or high 
pressure shortly after his accident.  

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c);  
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  A final and binding agency decision 
shall not be subject to revision on the same factual basis 
except by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a) (1999).  

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. §3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  See Elkins v. 
West, 12 Vet. App. 209, 218-219 (1999).  



If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  

The Court noted in Elkins and Winters v. West, 12 Vet. 
App. 203 (1999) that by the ruling in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the Federal Circuit Court 
"effectively decoupled" the determinations of new and 
material evidence and well groundedness.

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and if appropriate, 
evaluating the claim on the merits.  Elkins v. West, 12 Vet. 
App. 209 (1999); Winters v. West, 12 Vet. App. 203 (1999). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  



The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).


I.  Whether new and material evidence has 
been submitted to reopen a claims of 
entitlement to service connection for 
glaucoma and cataracts.

Analysis

The veteran seeks to reopen his claims of service connection 
for glaucoma and cataracts which the RO denied in August 1981 
and December 1983, respectively.  The RO declined to reopen 
both of these claims in December 1996.  When a claim is 
finally denied by the RO, the claim may not thereafter be 
reopened and allowed, unless new and material evidence has 
been presented.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

Under Evans, evidence is new if not only previously of record 
and is not merely cumulative of evidence previously of 
record.

Review of the RO's December 1996 findings show, in essence, 
that it found no new and material evidence had been submitted 
to reopen the veteran's claims for service connection for 
glaucoma and cataracts.

In the case at hand, the Board finds that evidence has been 
submitted which was not in the record at the time of the 
final disallowance of the claims.  This evidence consists of 
VA treatment notes from the Salt Lake City VAMC, treatise 
evidence submitted on behalf of veteran, various statements 
from S.K.J., and a May 1999 VA examination report and July 
1999 addendum.  

The treatise evidence, statements from S.K.J., and May 1999 
VA examination and July 1999 addendum all were not of record 
prior to the last final disallowances.  Since there is no 
other such evidence in the record, these statements are 
neither duplicative nor cumulative, and therefore constitute 
new evidence.  

The treatise submitted in November 1996 bears directly and 
substantially upon the specific issue being considered in 
this case as it discusses concussion injuries as a possible 
cause of glaucoma and that the glaucoma may not manifest 
itself for many years later.  The various medical opinions 
regarding the etiology of the veteran's eye disabilities bear 
directly and substantially upon the specific issues being 
considered in this case because they specifically concern the 
issue of whether his eye disabilities can be linked to 
service.  Such evidence is therefore significant and must be 
considered in order to fairly decide the merits of the 
claims.  




The Board therefore finds that new and material evidence has 
been received since the August 1981 and December 1983 final 
determinations, and the veteran's claims are therefore 
reopened.  


II.  Whether the claims for service 
connection for glaucoma and cataracts are 
well grounded.

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claims of entitlement to service connection for glaucoma 
and cataracts must be denied as not well grounded.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

The veteran has failed to provide medical evidence of a nexus 
between his current glaucoma and cataracts disabilities and 
military service.  There are no documented medical opinions 
or other competent evidence of record linking the veteran's 
current bilateral eye disabilities to military service.  Nor 
are there any documented medical opinions linking the 
veteran's current bilateral eye disabilities to his in-
service diagnosis of acute conjunctivitis of the right eye 
secondary to a foreign body or a laceration of the left 
eyebrow  Id.  

In June 1998, Dr. J.W. noted that a gonioscopic examination 
provided no conclusive evidence to support the veteran's 
claim.  He recommended that the veteran see the glaucoma 
specialist.  In January 1999 S.K.J., the VIST Coordinator 
recalled that the conclusion of the glaucoma specialist was 
not favorable to the veteran.  In February 1999, S.K.J. 
reported that she had been "there" the day the veteran saw 
the glaucoma specialist and had been told by the specialist 
that he could not confirm a link to a service-connected 
injury.  In February 1999 a note signed by S.K.J. indicated 
that Dr. S. and Dr. O. had concluded that the glaucoma was 
not related to a service-connected injury.  S.K.J. also 
reported in June 1997 a Dr. S. had concluded that the 
glaucoma was caused by hereditary factors rather than a 
military injury.  

With respect to the statements of S.K.J., the Board notes 
that the May 1998 Board remand instructed the RO to obtain 
the medical opinions referred to by S.K.J. in June 1997.  

Pursuant to this order, the RO sent a request to S.K.J. for 
the opinions of Dr. S. and Dr. B.  Dr. J.W. replied in June 
1998 that one of the physicians, Dr. B. had not examined the 
veteran and that a gonioscope examination did not lend 
support to his claim.  He went on to recommend examination by 
the glaucoma specialist.  He did not explain why the findings 
of Dr. S. had not been sent.  

The RO contacted S.K.J. and advised that they had never 
received the evidence they had requested.  The RO also 
indicated that it had not received a copy of the gonioscope 
study or the report of the glaucoma specialist referred to by 
Dr. J.W..  In her reply, S.K.J. indicated that she would send 
a copy of the evidence requested.  No such evidence was ever 
received by the RO.  

In February 1999 the RO sent a request to the Ophthalmology 
Clinic at the VAMC without success.  In February 1999, S.K.J 
indicated that the glaucoma specialist had seen the 
gonioscope study and concluded that the veteran's glaucoma 
was not connected to a service-connected injury.  



The RO's failure to obtain the evidence requested by the 
Board in the May 1998 remand was not the result of its own 
lack of effort.  The RO has made multiple attempts to obtain 
pertinent evidence, sending requests to the VIST Coordinator 
(S.K.J.) and the VAMC Ophthalmology Clinic.  S.K.J. has 
indicated that such evidence is not in favor of the veteran's 
claim and the record indicates that she has not sent it to 
the RO.  

The Board therefore believes that a remand of this case for 
the purpose of attempting to obtain the above-mentioned 
evidence, particularly pertaining to the gonioscope 
examination and the findings of the glaucoma specialist, 
where such evidence has been indicated to be not in favor of 
the veteran's claim, and the RO has obtained a VA examination 
and opinion concerning the same issue, would serve no useful 
purpose and would only impose unnecessary burdens on VA and 
the veteran.  See 38 U.S.C.A. § 7261(b); Reyes v. Brown, 7 
Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).

In July 1999, the May 1999 VA examiner, while concluding that 
the veteran "could very well have" sustained sufficient 
trauma to cause cataracts and glaucoma, and that it was 
"impossible to rule this out," acknowledged that the 
veteran had no signs of anterior segment trauma that would be 
consistent with such a trauma.  He noted that the anterior 
chamber was deep and quiet and showed no signs of iris trauma 
or corneal trauma which would be consistent with trauma 
sufficient to cause cataracts or traumatic glaucoma.  

The examiner went on to state that the veteran's cataracts 
were most likely due to age.  He concluded that the glaucoma 
"may could have been" caused by trauma or "may be caused 
by idiopathic causes."  However, the VA examiner 
acknowledged that he could find nothing in the old record to 
suggest that his glaucoma was caused from his accident.  

The Board concludes that the May 1999 VA examiner's 
statements do not provide a nexus between the veteran's eye 
disabilities and military service.  While the examiner opined 
that it was impossible to rule such a trauma out and 
indicated that his glaucoma and cataracts could very well 
have been caused by in-service trauma, he also acknowledged 
that there was no clinical support that such conditions were 
incurred in-service.  Furthermore, he later concluded that 
the cataracts were most likely caused by age and that there 
was nothing in the old records to suggest that his glaucoma 
was caused by an in-service accident.  For these reasons, the 
Board concludes that the May 1999 VA examiner's conclusions 
do not provide a nexus between the veteran's eye disabilities 
and service.  It is purely speculative and is undermined by 
his own conclusions indicating that such conditions were not 
incurred as a result of service.  See Bloom v. West, 12 Vet. 
App. 185 (1999).  

The Board notes the September 1984 discharge report from Salt 
Lake City VAMC in which it was noted under the history 
portion of the examination report, the veteran's pseudo-
exfoliative glaucoma was diagnosed 40 years prior.  

This statement does not constitute competent medical evidence 
of a nexus sufficient to well-ground the veteran's claims of 
service connection for glaucoma and cataracts.  This 
statement merely noted the veteran's medical history and was 
not enhanced by additional comment.  Evidence which is simply 
information recorded by a medical examiner unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence."  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  

The various treatises submitted in support of the veteran's 
claim also do not constitute competent medical evidence of a 
nexus between his current eye disabilities and military 
service.  

The excerpt (referred to by the representative as 
Ophthalmology: Principles and Concepts) submitted in November 
1996 made only a generic statement about how minor blunt 
trauma to the eye and orbit may result in a surprisingly 
severe injury.  

It went on to state that glaucoma may develop 10 to 20 years 
after ocular contusion or after traumatic hyphema.  These 
statements are too general and inconclusive to well ground 
the veteran's claims.  See Wallin v. West, 11 Vet. App. 509, 
513 (1998);  Sacks v. West, 11 Vet. App. 314, 317 (1998) 
(holding that a medical article that contained a generic 
statement regarding a possible link between a service-
incurred mouth blister and a present pemphigus vulgaris 
condition did not satisfy the nexus element of a well-
grounded claim);  Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996) (holding that a physician's statement, that "Trauma 
to the chest can cause restrictive lung disease," did not 
link chest trauma specifically to the veteran's condition and 
was too general and inconclusive to make the claim well-
grounded).  

The two treatises (Ophthalmology: Principles and Concepts and 
The Merck Manual) submitted together merely discuss glaucoma 
generally without discussing whether the types of injuries 
sustained by the veteran in-service could cause glaucoma and 
cataracts.  See Wallin, Sacks, supra.  

The veteran's own opinions and statements will not suffice to 
well-ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  Neither is the Board competent to supplement the 
record with its own unsubstantiated medical conclusions as to 
whether the veteran's glaucoma or cataracts are related to a 
disease or injury incurred during service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).}

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground his claim.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

For these reasons, the Board finds that the veteran has not 
presented or identified probative medical evidence of a 
medical nexus between military service and his glaucoma or 
cataracts.  Consequently, the Board concludes that the 
veteran's claims of entitlement to service connection for 
glaucoma and cataracts are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen these claims.  See Graves v. Brown, 8 
Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claims of entitlement to service connection 
for glaucoma and cataracts are not well grounded, the 
doctrine of reasonable doubt has no application to his 
claims.  


ORDER

The veteran having submitted new and material evidence to 
reopen the claims of entitlement to service connection for 
glaucoma and cataracts, the appeal is granted to this extent.

The veteran, not having submitted a well-grounded claims of 
entitlement to service connection for glaucoma and cataracts, 
the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

